Citation Nr: 0738399	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-21 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for blood in the stool, 
including as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had service in the Army Reserves, with active 
service from July 1990 to November 1990, and from December 
1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a skin disability, and the veteran denied a history of a skin 
disability on a report completed shortly before her discharge 
from active service in the Persian Gulf.

2.  Her current skin disabilities were first noted several 
years after discharge from service; these are all 
attributable to known diagnoses including acne, folliculitis, 
interdermal nevi, lipoma, dermatofibroma, and cold sores, and 
no competent medical opinion has related them to active 
service.  

3.  Blood in the stool was not shown during service, and 
there is no evidence of current disability manifested by 
blood in the stool.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred due to active service, 
nor may it be presumed to have been incurred due to an 
undiagnosed illness as the result of service in the Persian 
Gulf.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2007).  

2.  A disability manifested by blood in the stool was not 
incurred due to active service, nor may it be presumed to 
have been incurred due to an undiagnosed illness as the 
result of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran's initial claims were submitted 
prior to the enactment of the VCAA.  Therefore, notification 
prior to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated in September 2002.  These letters each told the 
veteran what evidence was needed to substantiate her claims 
for service connection.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with her authorization VA 
would obtain private medical records on her behalf or she 
could submit the records.  The September 2002 letter asked 
the veteran to notify VA if she knew of any evidence or 
information that she thought would support her claim, and to 
send the needed evidence as soon as possible.  This met the 
requirement to notify the veteran to send any relevant 
evidence in her possession.  

As the notice came after the initial adjudication of the 
claim, the timing did not comply with the requirement that 
the notice must precede the adjudication.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was readjudicated by the RO in June 2003, after proper VCAA 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

In the present appeal, the veteran was provided with 
information regarding the final two Dingess elements in May 
2007, but her claims have not been readjudicated by the RO 
since this notification.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, there will be no degree of disability or 
effective date assigned.  As there will be no new degree of 
disability assigned or effective date, there is no 
possibility that any prejudice to the veteran will result 
from the failure to provide her with this information. 

VA has also complied with its VCAA duties to assist the 
veteran with the development of her claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and the examiners have provided relevant opinions.  All 
pertinent evidence has been obtained.  The Board may proceed 
with adjudication of the veteran's claims.  

Service Connection

The veteran contends that she has developed a skin disability 
and blood in her stool secondary to an undiagnosed illness, 
which she attributes to her service in the Persian Gulf 
region.  She argues that these disabilities are chronic and 
independent from other disabilities for which service 
connection has already been established.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted to Persian Gulf 
veterans for "qualifying chronic disability."  That term is 
defined as (a) an undiagnosed illness, (b) a medically 
unexplained chronic multisymptom illness that is defined as a 
cluster of signs and symptoms, or (c) any undiagnosed illness 
determined in regulations to warrant a presumption of service 
connection for Persian Gulf veterans.  38 U.S.C.A. § 1117(a).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).  The veteran's military records document that she 
served in Southwest Asia during the applicable period.

An undiagnosed illness must be manifested by objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

The chronic disability must have become manifest either 
during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Further, a chronic disability is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but does not have a "qualifying chronic 
disease", further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Skin Disability

The record indicates that entitlement to service connection 
for a skin disability was previously denied in a November 
1995 rating decision.  The veteran was notified of this 
decision in a November 1995 letter, and she submitted a 
notice of disagreement in September 1996.  A statement of the 
case for the issue of entitlement to service connection for a 
skin disability was issued in August 1997.  This was 
accompanied by a letter notifying the veteran of the need to 
submit a substantive appeal within 60 days, and also included 
a VA Form 1-9, Appeal to Board of Veterans' Appeals.  

The veteran did not submit the VA Form 1-9, Appeal to Board 
of Veterans' Appeals, until August 1998.  A substantive 
appeal shall be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of the mailing of the 
notification of the initial review and determination, 
whichever period ends later.  Otherwise the determination 
becomes final and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Therefore, the November 1995 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.200, 20.302, 20.303 (2007).

However, the Court has found that there is entitlement to de 
novo review of a previously and finally denied claim based 
upon an intervening change in law or regulation creating a 
new entitlement; this derives from the new law or regulation 
itself.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  

The November 1995 rating decision determined that service 
connection for a skin disability due to an undiagnosed 
illness should be denied on the basis that there was no 
medical evidence of a skin condition during service in the 
Persian Gulf, and that there was no medical evidence to show 
that a skin disability had manifested to a compensable degree 
within two years of service in the Persian Gulf.  The version 
of 38 C.F.R. § 3.317 in effect in November 1995 stated that 
symptoms due to an undiagnosed illness must manifest within 
two years of the last date of service in the Persian Gulf 
region.  See 38 C.F.R. § 3.317(a)(1)(i) (1995).  

Effective May 25, 1997, 38 C.F.R. § 3.317 was changed to 
extend the period in which symptoms due to an undiagnosed 
illness must manifest until 2001.  This essentially provides 
the veteran with a basis for a new entitlement to service 
connection for her skin disability due to an undiagnosed 
illness.  Therefore, the veteran's claim must be considered 
on a de novo basis.  The Board notes that the deadline by 
which an undiagnosed illness must manifest has since been 
extended to December 2011.  38 C.F.R. § 3.317(a)(1)(i).  

The veteran's service medical records are negative for 
evidence of a skin disability.  A March 1991 Report of 
Medical Examination shows that the skin was normal, and the 
veteran denied a history of skin diseases on the Report of 
Medical History. 

A December 1993 Report of Medical Examination for the 
Reserves shows that the veteran again denied a history of 
skin diseases.  However, the written portion of this report 
states that the veteran has multiple environmental allergies 
and rash.  A Report of Medical Examination also dated in 
December 1993 shows that the skin was normal. 

VA treatment records show that the veteran was positive for 
upper body and facial acne in March 1995.  

VA treatment records dated June 1995 note that the veteran 
had facial acne.  

The veteran was afforded a VA general medical examination in 
June 1995.  Her skin was clear, and no rashes were noted.  

The veteran also underwent a VA skin examination in June 
1995.  She said that there had been some acne in puberty.  
The veteran reported that she developed acne lesions of the 
upper back and facial areas while serving in Saudi Arabia in 
November 1990.  She never sought therapy for her acne 
specifically, and it had largely subsided since February 
1995.  Currently the skin showed no significant acne and only 
a few minor facial scars.  There was some folliculitis of the 
scalp, possibly self induced.  The examiner found that there 
was no evidence of any ongoing acneiform type eruption which 
could be related to her Gulf War experience.  

September 1995 VA records show new comedos and scabs of the 
neck.  November 1995 VA treatment records show scabs of the 
arm and head.  

At this point, the Board notes that a comedo is a plug in an 
excretory duct of the skin, containing microorganisms.  They 
are also known as acne or blackheads.  Dorland's Illustrated 
Medical Dictionary 344 (25th ed.1974) [hereinafter 
Dorland's].

June 1996 records noted "horrible" skin scabs of the neck 
and upper trunk and behind the ear.  October 1996 records 
also noted skin scabs of the right arm, neck and scalp.  

June 1997 VA records show the veteran was being following for 
acne, which was better with her prescribed lotion. 

March 1998 VA records state that the veteran was seen for 
irritated nevi.  These were removed from the veteran's chest, 
right arm, and right shoulder.  An April 1998 report notes 
that the papules of the chest and arm were due to an 
intradermal nevus.  The right shoulder was diagnosed as a 
mild perivascular chornic dermal inflammation.  

A nevus is a circumscribed stable malformation of the skin 
and occasionally of the oral mucosa, which is not due to 
external causes and therefore presumed to be of hereditary 
origin.  Dorland's, 1046.  A papule is a small, 
circumscribed, superficial, solid elevation of the skin.  
Dorland's, 1128.  

April 1998 records show that the veteran continued to be 
followed for nevi, as well as folliculitis.  

March 2002 VA treatment records state that the veteran was 
seen for treatment of a mole on her chest.  There was also 
some acne on her face.  On examination there were some 
comedos and a few red papules on the face.  The scalp also 
had some excoriations.  There was a papule on the chest and 
on the right leg.  

The veteran was provided with an additional VA examination in 
October 2002.  Her complaints included a skin condition.  The 
claims folder was reviewed and showed a history of acne 
neurotica.  The veteran also provided a history of a rash of 
the scalp, trunk, and extremities, which had been present 
since 1991.  She had also developed some small vesicular 
lesions which would drain, dry, crust, disappear, and then 
recur.  On visual examination, the skin was basically 
unremarkable.  The veteran had a few facial papules, one tiny 
pustule on the left shoulder, and a few small excoriations on 
the right hand and forearm.  The examiner did not include a 
skin disorder as one of the diagnoses.  

At a January 2004 VA skin examination, the veteran complained 
of acne, which had recently been flaring again.  On 
observation, she had a few papules and comedos of the face, 
and hyperpigmented papules of the arms and legs.  The 
assessments included acne, dermatofibromas, recurrent herpes 
labialis, and probable scalp folliculitis.  

In a February 2004 follow up review, the examiner reportedly 
completed an extensive two volume review of the claims 
folder.  The veteran gave a history of a skin condition since 
1991.  Her most recent examination had been in January 2004.  
The records showed treatment of acne of the face and torso, 
with multiple biopsies between 1997 and 2002.  The biopsies 
revealed intradermal nevi at multiple sites.  Two lipomas had 
been removed in 2002, and the veteran also had a history of 
cold sores occurring approximately once a month.  The 
assessment included acne and scalp folliculitis; interdermal 
nevi, described as normal moles; lipoma; dermatofibroma, and 
cold sores.  The examiner opined that there was no evidence 
that any of these common dermatological diagnoses were 
related to service in the Gulf War.  

A March 2005 VA treatment record shows that the veteran 
complained of facial redness and breakouts, as well as facial 
sensitivity and stinging.  She also had recurrent lip 
swelling about every two months, always in the exact same 
spot.  

The veteran was seen for a dermatological follow up in 
January 2007.  Her acne was doing okay, but she felt that a 
rash was recurring on her left cheek.  Also, there was a rash 
on her arms and legs, which had been red since July.  On 
examination, there were papules of the cheeks, chin, nose, 
left upper arm, left calf, and left forearm.  The assessment 
was adult female acne.  

The Board finds that entitlement to service connection for a 
skin disability, to include as an undiagnosed illness, is not 
demonstrated.  The initial findings of a skin disability are 
dated several years after discharge from service.  None of 
the medical opinions have related the skin disability to 
service in the Persian Gulf, either on a direct basis or as 
an undiagnosed illness.  

The veteran contends that she initially developed her skin 
disability in 1991, when she states that she developed acne 
on her face and body.  The veteran is competent to report 
that she experienced skin symptoms in 1991.  However, these 
contentions are contradicted by the March 1991 Report of 
Medical History obtained shortly before her discharge from 
active duty, when she denied having a history of a skin 
disability.  Moreover, the medical examination conducted at 
this time shows that the veteran's skin was normal.  Her 
service medical records indicate that she was seen for 
several other complaints in 1990 and 1991, but are negative 
for a skin disability.  Therefore, the Board finds that her 
contentions regarding skin symptoms while still in service 
are not as credible as the contemporaneous records completed 
by the veteran and her doctor which denied the presence of a 
skin disability.  

The post service medical records first show the presence of 
upper body and facial acne in March 1995, which is nearly 
four years after the veteran left active service.  She has 
received periodic treatment for acne and other skin 
disabilities since that time.  However, none of these 
disabilities are attributable to an undiagnosed illness.  In 
fact, the diagnoses include acne, folliculitis, interdermal 
nevi, lipoma, dermatofibroma, and cold sores.  The February 
2004 reviewer described these as common dermatological 
diagnoses.  Moreover, both the February 2004 examiner and the 
June 1995 examiner opined that the veteran's skin 
disabilities were not related to active service.  

At this juncture, the Board notes the veteran's sincere 
belief that her skin problems are the result of her active 
service.  However, the veteran is not a physician, and she is 
not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Therefore, as the most credible evidence indicates that a 
skin disability was not present during active service, and as 
there is no qualified medical opinion that establishes a 
relationship between the veteran's current disabilities and 
active service, the preponderance of the evidence shows that 
service connection for a skin disability is not warranted on 
either a direct or a presumptive basis.  38 U.S.C.A. § 1110, 
5107(b); 38 C.F.R. § 3.317.  

Blood in Stool

The veteran contends that she has a disability manifested by 
blood in her stool.  

Service connection for irritable bowel syndrome with hiatal 
hernia, esophagitis, nausea and vomiting has already been 
established, and is evaluated as 30 percent disabling.  
Therefore, the Board will examine whether or not the evidence 
demonstrates the presence of any other disability to which 
blood in the stool may be attributed.  

The veteran's service medical records are negative for a 
report of blood in the stool.  The March 1991 Report of 
Medical Examination found that the anus and rectum were 
normal.  She denied a history of rectal disease on the Report 
of Medical History completed at that time. 

The post active service medical records include the December 
1993 medical examination and history completed for the Army 
Reserves.  These were negative for any relevant findings. 

The veteran denied a history of blood per her rectum at a 
June 1995 VA stomach examination. 

May 1997 VA treatment records show that the veteran had been 
seen with complaints of vomiting bright red blood and bright 
red blood per her rectum.  The assessment included rule out 
hemorrhoidal blood.  

A January 2004 VA examination noted external hemorrhoidal 
tags, but her stool was negative for blood.  She had a 
history of bleeding in 1997 which had been felt to be due to 
hemorrhoids.  

A March 2005 VA consultation report noted that the veteran 
had a history of an unspecified gastritis, gastroduodenitis, 
and duodenitis without mention of hemorrhage.  The onset of 
these problems had been August 2004.  

April 2005 VA treatment records show the veteran denied blood 
in her stool. 

November 2005 records show that the veteran's stool was 
negative for blood.  December 2005 records from a 
gastrointestinal consultation were also negative.

A VA consultation report dated October 2006 shows that the 
veteran has internal hemorrhoids.  Blood was not noted.

The Board concludes that service connection for a disability 
manifested by blood in the stool is not warranted.  There is 
no evidence of such a disability during active service or for 
many years after discharge from active service.  The only 
medical records to show blood per rectum are the May 1997 VA 
treatment records.  The source of this blood was not 
determined, although hemorrhoids were considered as a source.  
While records show that the veteran currently has 
hemorrhoids, there is no evidence of this disability during 
active service or until many years after service.  All 
records and testing dated subsequent to 1997 have been 
negative for blood in the stool.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  As there is no evidence of a 
current disability manifested by blood in the stool, and no 
evidence of such a disability during active duty, entitlement 
to service connection is not demonstrated on either a direct 
basis or as due to an undiagnosed illness. 


ORDER

Entitlement to service connection for a skin disability to 
include as secondary to an undiagnosed illness is denied. 

Entitlement to service connection for blood in the stool to 
include as secondary to an undiagnosed illness is denied. 



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


